COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-190-CV
 
AJIT
JHANGIANI                                                                 APPELLANT
 
                                                   V.
 
BEVERLY MORNEAULT A/K/A                                                  APPELLEE
BEVERLY
M. JHANGIANI                                                                      
                                                                                                        
                                               ----------
           FROM
THE 325TH DISTRICT COURT OF  TARRANT
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@  It is the court=s opinion that the motion should be granted;
therefore, we dismiss the appeal.  See
TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON,
J.  
 
DELIVERED:  July 10, 2008 





[1]See Tex. R. App. P. 47.4.